Citation Nr: 0014262
Decision Date: 05/31/00	Archive Date: 09/08/00

DOCKET NO. 98-10 457A              DATE MAY 31, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for residuals of frostbite of
the left foot, to include the left fifth toe.

2. Entitlement to service connection for hearing loss of the left
ear.

3. Entitlement to a disability rating in excess of 40 percent for
residuals of a gastrectomy. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

INTRODUCTION 

The veteran had active service from February 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the VARO in St. Louis. In a
November 1998 communication, the veteran withdrew the issue of
entitlement to service connection for residuals of frostbite
involving the left ear. The Board finds the statement is sufficient
to satisfy the provisions of 38 C.F.R. 20.204(b) (1999), pertaining
to withdrawal of a notice of disagreement.

FINDINGS OF FACT

1. There is no competent medical evidence of a nexus between
service and any current residuals of frostbite of the left foot, to
include the left fifth toe.

2. There is no competent medical evidence of a nexus between
service and any current left ear hearing loss.

3. Manifestations of the residuals of a gastrectomy include
complaints of epigastric burning sensations when hungry.

4. The pertinent medical evidence shows no evidence of weight loss,
malnutrition, or anemia, due to the post gastrectomy residuals, and
the disability is not shown to be productive of more than moderate
impairment.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for residuals of
frostbite of the left foot, to include the left fifth toe, is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.102
(1999).

2. The claim of entitlement to service connection for hearing loss
of the left hear is not well grounded. 38 U.S.C.A. 5107(a) (West
1991); 38 C.F.R. 3.102 (1999).

2 -

3. The criteria for a rating in excess of 40 percent for residuals
of a gastrectomy have not been met. 38 U.S.C.A. 1155, 5107 (West
1991 & Supp. 1999); 38 C.F.R. 4.3, 4.7, 4.111, 4.112, 4.114,
Diagnostic Code 7308 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates a
current disability resultant from an injury or disease incurred in
or aggravated during active military service. 38 U.S.C.A. 1110,
1131 (West 1991); 38 C.F.R. 3.303(a) (1999). Direct service
connection requires a finding that there is a current disability
that has a definite relationship with an injury or disease or some
other manifestation of a disability during service. Rabideau v.
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet.
App. 542, 548 (1992). A disorder may be service connected if the
evidence of record reveals that the veteran currently has a
disorder that was chronic in service or, if not chronic, that was
seen in service with continuity of symptomatology demonstrated
thereafter. 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488,
494-97 (1997). Evidence that relates the current disorder to
service must be medical unless it relates to a disorder that may be
competently demonstrated by lay observation. Savage v. Gober, 10
Vet. App. at 495-97. For the showing of chronic disease in service,
there is required a combination of manifestations sufficient to
identify the disease entity, and sufficient observation to
establish chronicity at the time, as distinguished from merely
isolated findings or a diagnosis including the word "chronic." 38
C.F.R. 3.303(b). Disorders diagnosed after discharge may still be
service connected if all the evidence, including pertinent service
records, establish that the disorder was incurred in service. 38
U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).

A veteran who had wartime service or peacetime service after
December 31, 1946, is presumed to be in sound condition except for
those defects noted when examined and accepted for service. Clear
and un-mistakable evidence that a disability which

- 3 -

was manifested in service existed before service will rebut this
presumption. 38 U.S.C.A. 1111, 1132 (West 1991). A preexisting
injury or disease will be considered to have been aggravated by
active service, when there is an increase in disability due to
service, unless there is a specific finding that the increase in
disability is due to the natural progress of the disease. 38
U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306(a) (1999).

Clear and unmistakable evidence (obvious or manifest) is required
to rebut the presumption of aggravation where the preservice
disability underwent an increase in severity during wartime
service. This includes medical facts and principles that may be
considered to determine whether the increase is due to the natural
progress of the condition. Aggravation may not be conceded where
the disability underwent no increase in severity during service on
the basis of all the evidence of record pertaining to the
manifestations of the disability prior to, during, and subsequent
to service. 38 U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306(b).

However, a person claiming VA benefits must meet the initial burden
of submitting evidence "sufficient to justify a belief by a fair
and impartial individual that the claim is well grounded." 38
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990);
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). A claim that is
well grounded is plausible, meritorious on its own, or capable of
substantiation. Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet.
App. 3895 393 (1996). For purposes of determining whether the claim
is well grounded, the Board presumes the truthfulness of the
supporting evidence. Arms v. West, 12 Vet. App. 188 193 (1999);
Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5
Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be competent
evidence of a current disability (a medical diagnosis); of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and of a nexus between the inservice injury or
disease and current disability (medical evidence). Epps v. Gober,
126 F.3d. 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504
(1995). Where the determinative issue involves a medical diagnosis,
there must be competent medical

- 4 - 

evidence to the effect that the claim is plausible; lay assertions
of medical standards do not constitute competent medical evidence.
Grottveit v. Brown, 5 Vet. App. 91, 93 1993; Espiritu v. Derwinski,
2 Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts
pertinent to his claim until and unless he submits a well-grounded
claim. Morton v. West, 12 Vet. App. 477, 486 (1999).

Service Connection for Residuals of Frostbite of the Left Foot to
Include the Left Fifth Toe.

A review of the evidence of record with regard to the left foot
reflects that the veteran was seen in service in March 1952 for
what was reported as cellulitis of the "RT" fifth toe. He was given
Epsom Salts. After several days of treatment, he was returned to
duty.

In October 1952, he was seen for superficial thrombophlebitis at
the medial aspect of the left ankle. No swelling was indicated.
Notation was made of mild heat. Pulsations were good.

In his report of medical history made in conjunction with a
transfer examination in early November 1952, he denied having or
ever having had foot trouble. Clinical evaluation of the feet at
that time was recorded as normal.

The post service medical evidence includes the report of a general
medical examination accorded the veteran in February 1954. Clinical
examination of the feet at that time was recorded as normal. It was
indicated there was no general medical examination diagnosis.

Subsequent evidence includes private medical records pertaining to
hospitalization and treatment of the veteran by VA in the 1950's
for an unrelated disease. No reference was made to complaints or
abnormalities regarding the feet in those records.

5 -

Also of record is a May 1998 communication from John Rupright, D.O.
The veteran gave a history to the osteopath of having sustained
frostbite during the Korean War, but notation was made by the
osteopath that the veteran informed him that the military had
denied this. The veteran complained that the fifth toe on the left
"just aggravates him." The physician noted that the veteran had
severe motor sensory axonal peripheral neuropathy, of undetermined
etiology. He noted that he informed the veteran that "possibly" the
numbness in the toe "could" be related to tenderness from the
frostbite the veteran reportedly sustained in service, but he "was
unable to really determine that." The examiner opined that the
complaints were related to neuropathy. He further noted that there
were multiple causes for peripheral neuropathy. Further evaluation
was recommended.

In view of the foregoing, the Board finds the veteran has submitted
evidence of a current disability. This evidence comes in the form
of a diagnosis reported by the osteopath in May 1998. However, the
service medical records fail to refer to the veteran having
received treatment for frostbite of the left foot, to include the
left fifth toe at any time during service. The veteran was seen on
one occasion for what was reported as a complaint pertaining to the
right fifth toe, not the left. The post service records are without
reference to findings indicative of frostbite residuals for years
following service discharge. As for the argument that the examiner
conducting the May 1998 examination supplied a nexus by referring
to the possibility of a peripheral neuropathy being related to
reported frostbite sustained in service, the Board notes that an
assessment based on an inaccurate history supplied by the veteran
is of no probative value. See Boggs v. West, 11 Vet. App. 334, 345
(1998); See also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994)
(finding a presumption of credibility of evidence did not arise as
to medical opinion that the veteran's disability was incurred in
service because it was based on an inaccurate history, one which
failed to acknowledge an injury well documented in the record, and
hence holding such evidence not "material"); Reonal v. Brown, 5
Vet. App. 458, 460-61 (1993) (finding a presumption of credibility
did not arise because the physician's opinion was based upon "an
inaccurate factual premise" and thus had

- 6 - 

"no probative value" since it relied upon veteran's account of his
medical history and service background.")

It should also be noted that the examiner in May 1998 did not
explicitly link the diagnosis at that time with service or with any
continuity of symptomatology reported by the veteran. The Board
therefore concludes that there is no competent evidence of a nexus
between any current peripheral neuropathy of the left foot, to
include the left fifth toe, and a disease or injury sustained in
service. Accordingly, the claim is not well grounded and must be
denied. As noted elsewhere, where the determinative issue involves
a question of medical diagnosis or medical causation, competent
medical evidence to the effect that the claim is plausible or
possible is required to establish a well-grounded claim. Grottveit
v. Brown, 5 Vet. App. 91, 93 (1993). The Court has held that a lay
party is not competent to provide probative evidence as to matters
requiring expertise derived from specialized medical knowledge,
skill, expertise, training, or education. Espiritu v. Derwinski, 2
Vet. App. 492, 494-95 (1992).

Service Connection for Hearing Loss of the Left Ear

In the instant case, applying the provisions of 38 C.F.R. 3.385
(1999), the veteran's service medical records do not show hearing
loss consistent with a "hearing loss disability" as defined by VA
law and regulation. See 38 C.F.R. 3.385. Notation was made at the
time of preinduction examination in December 1950 that hearing for
whispered voice at 15 feet in the left ear was 8/15. In the right
ear, it was 15/15.

In a report of medical history made at the time of transfer
examination in November 1952, the veteran reported that he could
not hear well out of his left ear. He stated this had been a
problem for the past 10 years. Notation was made that the left ear
had been drained as a child. At the time of the current
examination, notation was' made of the presence of a scarred left
eardrum. No findings were reported with regard to the veteran's
hearing.

7 - 


At the time of general medical examination accorded the veteran by
VA in February 1954, clinical examination of the ears was normal.
Hearing was reported as 20/20 in each ear.

The subsequent evidence includes the report of an outpatient visit
at a private facility in October 1984 at which time the veteran
reported a longstanding problem of decreased hearing in his left
ear. He gave a history of ear infections as a child, primarily in
the left ear, but noted there had been no recent problems. However,
he had recently noticed some hearing difficulty in the right ear.

In May 1985, he was hospitalized for left middle ear exploration
and middle ear reconstruction. The diagnosis was hearing loss,
secondary to congenital deformity of the left middle ear. In
December 1985, he underwent middle ear reconstruction.

A veteran who had wartime service or peacetime service after
December 31, 1946, is presumed to be in sound condition except for
those defects noted when examined and accepted for service. Clear
and unmistakable evidence that a disability which was manifested in
service existed before service will rebut this presumption. 38
U.S.C.A. 1111, 1132 (West 1991). A preexisting injury or disease
will be considered to have been aggravated by active service, when
there is an increase in disability due to such service, unless
there is a specific finding that the increase in disability is due
to the natural progress of the disease. 38 U.S.C.A. 1153 (West
1991); 38 C.F.R. 3.306(a) (1999).

Clear and unmistakable evidence (obvious or manifest) is required
to rebut the presumption of aggravation where the preservice
disability underwent an increase in severity during wartime
service. This includes medical facts and principles that may be
considered to determine whether the increase is due to the natural
progress of the condition. Aggravation may not be conceded where
the disability underwent no increase in severity during service on
the basis of all the evidence of record pertaining to the
manifestations of a disability prior to, during and subsequent to
service. 38 U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306(b).

8 - 

Due regard will be given to places, types and circumstances of
service and particular consideration will be accorded combat duty
and other hardships of service. 38 C.F.R. 3.306(b)(2).

A claim will be found well grounded if there is competent evidence
of incurrence or aggravation of a disease or injury in service and
of continuing symptomatology since service, and medical evidence of
a nexus between the current disability and the reported
symptomatology. See Savage v. Gober, 10 Vet. App. 488, 495 (1997).

A lay person is not competent to make a medical diagnosis or to
relate a medical disorder to a specific cause. See Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992). Therefore, if the
determinative issue is one of medical etiology or a medical
diagnosis, competent medical evidence must be submitted to make the
claim well grounded. See Grottveit v. Brown, 5 Vet. App. 893. A lay
person is, however, competent to provide evidence on recurrence of
observable symptoms during and following service. See Savage v.
Gober, 10 Vet. App. at 495.

In the instant case, notation of left ear hearing loss was made at
the time of preinduction examination. However, the service medical
records are thereafter without reference to any problems involving
the left ear, except at the time of report of medical history made
in conjunction with transfer examination in November 1952. At that
time, the veteran indicated he could not hear well out of his left
ear. He stated this had been a problem for the past 10 years and he
indicated his left ear had been drained as a child. On clinical
examination, notation was made of a scarred left eardrum. However,
no indication was made as to any hearing loss at the time of the
examination. For some reason, an audiometric examination was not
conducted. However, when the veteran was accorded a general medical
examination by VA in February 1954, he expressed no complaints
regarding his hearing. Clinical evaluation at that time reflected
normal ears. Hearing in each ear at the conversational voice range
was recorded as 20/20. Indeed, there is no reference to hearing
loss until the 1980's, a time many years following service
discharge.

9 -

As noted above, in order for a claim to be well grounded, there
must be competent evidence not only of current disability, but of
a nexus between some inservice injury or disease and that
disability. The only evidence which the veteran has submitted which
supports a finding of a nexus to service are his own statements.
Evidence of such a nexus, however, cannot be provided by lay
testimony, inasmuch as "lay persons are not competent to offer
medical opinions." Grottveit, supra. See also Espiritu v.
Derwinski, 2 Vet. App. 492 (1992). As noted in the records, at the
time of the hospitalization in 1985 for left middle ear exploration
and middle ear reconstruction, the diagnosis of hearing loss which
was made was said to be secondary to congenital deformity or the
left middle ear. There is no medical opinion of record attributing
any increase in the veteran's preexisting hearing loss to his
active service. As noted above, when the veteran was seen just two
years following service discharge, his hearing in the
conversational voice range was actually recorded as normal in each
ear. No worsening of the veteran's hearing acuity of the left ear
was indicated until the mid-1980's, a time many years following
service, and there is no competent evidence that any hearing loss
in the left ear underwent a permanent increase in severity during
service. The Court has held that, in order for a claim for service
connection for a preexisting condition to be well grounded, there
must be competent evidence that the condition underwent a permanent
increase in severity during service. Maxson v. West, 12 Vet. App.
453 (1999). This is not shown by the evidence of record. Therefore,
based on a full review of the pertinent evidence of record, the
Board is unable to conclude that the veteran's left ear hearing
acuity is attributable to service either by incurrence or
aggravation. Under such circumstances, the claim is not well
grounded, and must be denied.

Entitlement to an Increased Rating for Residuals of a Gastrectomy

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities which is based on the average
impairment of earning capacity. Separate diagnostic codes identify
the various disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. VA
must consider all potentially applicable regulations and explain
the reasons and bases for all conclusions reached. Schafrath v.
Derwinski,

- 10- 

1 Vet. App. 589 (1991). These include, but are not limited to, 38
C.F.R. 4.1 and 4.2 (1999), which require that each disability be
viewed in relation to its entire recorded history, that there be
emphasis upon the limitation of activity imposed by the disabling
condition, and that each disability be considered from the point of
view of the veteran working or seeking work. Not all disabilities
will show all the findings specified in the rating criteria, but
coordination of the rating with functional impairment is required.
38 C.F.R. 4.21. The higher of two evaluations will be assigned if
the disability more closely approximates the criteria for that
rating. Otherwise, the lower rating is assigned. 38 C.F.R. 4.7.
Consideration may be given to factors wholly outside the rating
criteria provided by regulation. Massey v. Brown, 7 Vet. App. 204,
208 1994. In a claim for an increased rating, it is the present
level of disability which is of primary concern. Francisco v.
Brown, 7 Vet. App. 55 (1994).

There are various post gastrectomy symptoms which may occur from
anastomotic operations of the stomach. When present, those
occurring during or immediately after eating and know as "dumping
syndrome" are characterized by gastrointestinal complaints and
generalized symptoms simulating hypoglycemia; those occurring from
one to three 3 hours after eating usually present definite
manifestations of hypoglycemia. 38 C.F.R. 4.111 (1999).

Minor weight loss or greater losses of weight for periods of brief
duration are not considered of importance in rating. Rather, weight
loss becomes of importance when there is appreciable loss which is
sustained over a period of time. In evaluating weight loss
generally, consideration will be given not only to standard age,
height, and weight tables, but also to the particular individual's
predominant weight pattern as reflected by the records. 38 C.F.R.
4.112 (1999).

A vagotomy with pyloroplasty or gastroenterostomy followed by
demonstrable confirmative postoperative complications of stricture
or continuing gastric retention warrants an evaluation of 40
percent, which is the highest rating assignable under 38 C.F.R.
4.114, Diagnostic Code 7348 (1999).

- 11 -

A 40 percent evaluation is warranted for post gastrectomy syndrome
with moderate impairment with most frequent episodes of epigastric
disorders with characteristic mild circulatory symptoms after meals
but with diarrhea and weight loss. When severe, with nausea,
sweating, circulatory disturbance after meals, diarrhea,
hypoglycemic symptoms and weight loss with malnutrition and anemia,
a 60 percent evaluation is warranted. 38 C.F.R. 4.114, Diagnostic
Code 7308 (1999).

Under the provisions of Diagnostic Code 7305, a 40 percent rating
is warranted for moderately severe duodenal ulcer disease, which is
less than severe, but with impairment of health manifested by
anemia and weight loss; or recurrent incapacitating episodes
averaging 10 days or more in duration at least four or more times
yearly. A 60 percent rating is warranted when the impairment is
severe, with pain only partially relieved by standard ulcer
therapy, vomiting, recurrent hematemesis, melena with
manifestations of anemia and weight loss productive of definite
impairment of health.

A review of the evidence of record discloses that service
connection for duodenal ulcer disease was granted by rating
decision dated in June 1953. A 10 percent disability rating was
assigned, effective March 16, 1953, the day following service
discharge.

In 1957 the veteran under-went subtotal gastrectomy, vagotomy and
gastrostomy, for his ulcer disease. By rating decision dated in May
1957, it was indicated that, following termination of a temporary
total disability rating based on hospitalization for a service-
connected disability from February 19, 1957, to April 17,1957, a 40
percent evaluation was to be established, effective April 18, 1957,
for residuals of subtotal gastrectomy.

The evidence thereafter includes the report of another
gastrointestinal series accorded the veteran at a private facility
in June 1995. Examination of the upper gastrointestinal tract at
that time showed no obstruction to the passage of the opaque median
through the esophagus. No hiatal hernia was seen. The stomach was

- 12 -

outlined. The mucosa was prominent. There was a subtotal
gastrectomy. The stoma was outlined. There was no marginal
ulceration. No X-ray evidence of ulceration was seen in the
remaining segments of the stomach.

Also of record is a May 1998 communication from a private osteopath
who examined the veteran at that time primarily for problems with
the left foot. Notation was made at that time that the veteran
referred to taking medication for hypertension. He denied diabetes
or any renal disease. He stated that he otherwise was healthy.

The veteran was accorded an examination of the stomach by VA for
rating purposes in June 1998. Complaints included epigastric
burning sensations when hungry. He stated these were relieved by
food. He indicated he was intolerant to dairy products and he
claimed they gave him immediate diarrhea and vomiting. He denied
any hematemesis, melena, or hematochezia. He reported he had lost
20 pounds over several years, although he was trying to gain
weight. There was no history of anemia noted. He denied any acute
fever, chills, nausea, vomiting, or other symptoms.

On examination, no gastrointestinal distress was noted. The abdomen
was soft and nontender. There was no organomegaly. Bowel sounds
were normal and active. External hemorrhoids were noted on rectal
examination. They were tender to palpation. There was good rectal
tone. The prostate was slightly enlarged without any nodules. The
examination diagnoses were peptic ulcer disease, by history, and
lactose intolerance.

In light of the absence of clinical evidence of anemia and weight
loss productive of definite impairment of health required under
Diagnostic Code 7805 for a 60 percent rating, and the absence of
indication of nausea, sweating, circulatory disturbance after
meals, diarrhea, hypoglycemic symptoms, and weight loss with
malnutrition and anemia required for a 60 percent rating under
Diagnostic Code 7308, it is the decision of the Board that a rating
in excess of 40 percent for residuals of a subtotal gastrectomy is
not warranted at this time. As noted above, when seen by the

13 -

osteopath in May 1998, the veteran made no reference to
gastrointestinal problems. At the time of clinical evaluation by VA
in June 1998, the abdomen was soft and nontender. There was no
organomegaly and bowel sounds were normal and active. While the
examination report was not as comprehensive as one would have
liked, it gave no indication of any appreciable impairment of the
veteran's health attributable to his gastrectomy residuals. The
undersigned notes that, at the time@ of the upper gastrointestinal
series accorded the veteran in 1995, while the subtotal gastrectomy
was indicated, there was no evidence of marginal ulceration seen in
the remaining segments of the stomach.

Accordingly, the undersigned finds that the evidence is against a
claim for a rating in excess of 40 percent for residuals of a
gastrectomy.

ORDER

Service connection for residuals of frostbite of the left foot, to
include the left fifth toe, is denied.

Service connection for hearing loss of the left ear is denied.

A rating in excess of 40 percent for residuals of a gastrectomy is
denied.

ROBERT E. O'BRIEN 
Acting Member, Board of Veterans' Appeals

14 -



